Case: 4:19-cr-00389-AGF-SPM Doc. #: 2 Filed: 05/16/19 Page: 1 of 1 PageID #: 4

                                                                                        \f~!LIEID)

                             UNITED STATES DISTRJCT COURT                           MAY 16 2019
                             EASTERN DISTRJCT OF MISSOURl                           U.S. DISTiilGT COURT
                                                                                  EASTERN DISTRICT OF MO
                                   EASTERN DIVISION                                       ST. LOUIS

 UNITED STATES OF AMERJCA,                         )
                                                   )
 Plaintiff,                                        )

 v.
                                                   )
                                                   ) No.
                                                                 4:t9,CR00389 AGF/SPM
                                                   )
 ERNESTO MARTINEZ,                                 )
                                                   )
 Defendant.                                        )

                                         INDICTMENT

                                            COUNT I

The Grand Jury charges that:

On or about March 20, 2019, in the Eastern District of Missouri and elsewhere,

                                   ERNESTO MARTINEZ,

the defendant herein, did knowingly travel in interstate commerce, from McAllen, Texas to Saint

Louis, Missouri, for the purpose of engaging in a sexual act with a person under 18 years of age,

in violation of Title 18, United States Code, Section 2423(b).



                                             A TRUE BILL.



                                             FOREPERSON

JEFFREY B. JENSEN
United States Attorney




DIANNA R. COLLINS, #59641
Assistant United States Attorney
